     Case 2:20-cv-00027-RFB-EJY Document 68 Filed 03/29/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    GOLDEN BEAR INSURANCE                                    Case No. 2:20-cv-00027-RFB-EJY
      COMPANY, a California corporation,
 5
                     Plaintiff,                                             ORDER
 6
            v.
 7
      EVANSTON INSURANCE COMPANY, an
 8    Illinois corporation; and STARSTONE
      SPECIALTY INSURANCE COMPANY, a
 9    New Jersey corporation,
10                   Defendant.
11
      AND RELATED COUNTERCLAIM
12

13          Pending before the Court is Golden Bear Insurance Company’s Motion for Leave to file
14   Under Seal Exhibits 14 through 17 to Index of Exhibits in Support of its Motion for Summary
15   Judgment Against Defendants, or, Alternatively, Motion for Partial Summary Judgment (the
16   “Motion to Seal”). ECF No. 53. No response to the Motion to Seal was filed.
17          As the party seeking to seal a judicial record, Plaintiff must meet their burden of overcoming
18   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
19   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
20   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
21   showing that “compelling reasons” support secrecy). When determining whether a compelling
22   reason exists to seal documents, courts weigh factors such as the public interest in understanding the
23   judicial process and whether the information could result in improper use including the release of
24   trade secrets. Id. at 1179.
25          The mere fact that the production of records may lead to a party’s embarrassment,
26   incrimination, or exposure to further litigation will not alone compel the court to seal its
27   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling
28   reasons require a demonstration of something more, such as when court files have become a vehicle
                                                      1
     Case 2:20-cv-00027-RFB-EJY Document 68 Filed 03/29/21 Page 2 of 2




 1   for improper purposes, including use of records to gratify private spite, promote public scandal,

 2   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

 3   589, 598 (1978).

 4           Here, the Court finds good cause to seal Exhibits 14 through 17 in Support of Golden Bear’s

 5   Motion for Summary Judgment. These documents are subject to confidentiality and represent

 6   confidential information the disclosure of which would be harmful to the parties and to non-parties

 7   to the present litigation.

 8           Accordingly, IT IS HEREBY ORDERED that Golden Bear Insurance Company’s Motion

 9   for Leave to file Under Seal Exhibits 14 through 17 to Index of Exhibits in Support of its Motion for

10   Summary Judgment Against Defendants, or, Alternatively, Motion for Partial Summary Judgment

11   (ECF No. 53) is GRANTED.

12           IT IS FURTHER ORDERED that Exhibits 14 through 17 listed on the Index of Exhibits,

13   shall remain sealed.

14

15           Dated this 29th day of March, 2021.

16

17

18
                                                   ELAYNA J. YOUCHAH
19                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                     2
